DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 9-15, 17-19, 21, 22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the first phosphor and the second phosphor are bonded to each other through intermediation of a bonding portion, which is formed in such a manner that the compound that the constitutes the first phosphor and the compound that constitutes the second phosphor are solid-solved with each other”, which renders the claim indefinite. The phrase “intermediation of a bonding portion” indicates an intermediate bonding material such as adhesive or resin.  The first and second phosphor solid-solved with each other indicates a single phase material.  It is not clear how both can be present in the same space at the same time.  Claims 2-4, 6, 9-15, 17-19, 21, 22 and 26 are ultimately dependent from claim 1.
While not a suggestion of claim language, in the interest of compact prosecution, both an intermediate bonding portion comprising a non-phosphor bonding material and a single phase solid-solved bonding portion will be searched. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited in the Office Action mailed 3/31/22. This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-4, 9, 12-15, 17, 19, 21, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0299566 A1 to Kinoshita et al. (hereinafter Kinoshita).
Regarding claims 1 and 26, Kinoshita discloses a light emitting device comprising a wavelength converter (para [0226] and Fig. 8), the wavelength converter (para [0093]) comprising:
a plurality of phosphors (para [0178]) preferably selected from group that includes a first phosphor composed of an inorganic phosphor activated by Ce3+ (YAG:Ce or TAG:Ce, para [0179]) and;
a second phosphor composed of an inorganic phosphor activated by Ce3+ and different from the first phosphor (Ca3ScSi3O12:Ce, para [0179]);
wherein at least one of the first phosphor and the second phosphor is particulate (para [0178]), 
wherein the wavelength converter is a sintered body that is composed in such a manner that the first phosphor and the second phosphor are sintered to each other (para [0100]), and has a plurality of air gaps in an inside of the sintered body (para [0121]-[0122] and [0164] and Figs. 2 and 5), and
the first phosphor and the second phosphor are bonded to each other through intermediation of a bonding portion (alkaline earth fluoride, para [0100] or adhesive resin, para [0037]).
The reference teaches several possible phosphors.  However, it would be obvious to one of the ordinary skill in the art to select two Ce3+ activated garnet phosphors because they are preferred (para [0179]).
This rejection is based on the interpretation set forth in para #3, above. 

Regarding claims 2, 13 and 14, Kinoshita discloses the wavelength converter according to claim 1, wherein the first phosphor (YAG:Ce) emits fluorescence different in color from fluorescence of the second phosphor (Ca3Sc2Si3O12:Ce) (para [0179]).  YAG:Ce emits at about 570 to about 590 nm.  Ca3Sc2Si3O12:Ce emits at about 500-570 nm.  See evidentiary reference, US 2008/0150412 A1 to Yoshimatsu, para [0037] and [0042]).  
The first phosphor, YAG:Ce, emits light having a fluorescence peak wavelength range of about 570 to about 590 nm, which overlaps the instantly claimed wavelength range of within 580 nm or more and less than 630 nm.  
The second phosphor, Ca3Sc2Si3O12:Ce, emits at a wavelength of about 500 nm to about 570 nm, which overlaps the instantly claimed range of within 480 nm or more and less than 550 nm. See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’. 

Regarding claim 3, Kinoshita discloses the wavelength converter according to claim 1, wherein melting points of the first phosphor, YAG:Ce, and the second phosphor, Ca3Sc2Si3O12:Ce (para [0179]), are different from each other. Aluminate-based materials and silicate-based materials do not typically melt at the same temperature.

Regarding claim 4, Kinoshita discloses the wavelength converter according to claim 1, wherein one of the first phosphor and the second phosphor is a silicate-based phosphor, Ca3Sc2Si3O12:Ce, and the other of the first phosphor and the second phosphor is an aluminate-based phosphor, YAG:Ce (para [0179]).


Regarding claim 9, Kinoshita discloses the wavelength converter according to claim 1, wherein the wavelength converter consists of inorganic oxides, when the inorganic particles (22) are silica (para [0184]).

Regarding claim 12, Kinoshita discloses the wavelength converter according to claim 1, wherein an emission center included in the wavelength converter is only Ce3+ (para [0179]).

Regarding claim 15, Kinoshita discloses the wavelength converter according to claim 1, wherein the first phosphor and the second phosphor are excited by light having a peak wavelength range of 400 to 500 nm (para [0069]), which overlaps the instantly claimed range of within a wavelength range of 400 nm or more and less than 470 nm. See MPEP 2144.05(I), cited above. 

Regarding claim 17, Kinoshita discloses the wavelength converter according to claim 1, wherein the fluorescence emitted by one of the first phosphor and the second phosphor is expected to excite the other of the first phosphor and the second phosphor, absent evidence to the contrary, because the phosphors are the same.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. 

Regarding claim 19, Kinoshita discloses the wavelength converter according to claim 1, wherein the wavelength converter is considered to not have translucency because the wavelength converter contains scattering particles with a refractive index of 1.6 or more (para [0007] and [0060]).

Regarding claim 21, Kinoshita discloses the wavelength converter according to claim 1, wherein the wavelength converter has a plate shape (Fig. 4), in which one surface is a smooth surface (exterior surface 5).

Regarding claim 22, Kinoshita discloses the wavelength converter according to claim 21, wherein an opposite surface (interior surface 5a, Fig. 4) with the one surface (5) is an irregular surface having a plurality of irregularities, and surface roughness Ra of the irregular surface is 0.2 to 5 µm (para [0213]), which overlaps the instantly claimed range of 2 µm or more and 50 µm or less.  See MPEP 2144.05(I), cited above. 

Response to Arguments
Applicant’s arguments, see page 6, filed 6/28/22, with respect to Zhang have been fully considered and are persuasive.  Zhang does not teach or suggest the sintered body as claimed with a plurality of air gaps inside. 
Therefore, the 102 rejection of claims 1-4, 6, 9, 10, 12, 18, 21 and 26 as anticipated over Zhang has been withdrawn. 
The 103 rejection of claims 11, 13-15 and 17 as obvious over Zhang has also been withdrawn. 
The 102 rejection of claim 5 as anticipated by Zhang is moot because the claim has been canceled. 

Applicant's arguments filed 6/28/22, regarding Kinoshita, have been fully considered but they are not persuasive. Applicant argues that the reference does not teach a solid-solved bonding portion consisting of a solid solution of the first and second phosphor.  However, claim 1 as written does not appear to be limited to a solid-solved bonding portion consisting of a solid solution of the first and second phosphor. See para #3, above. Kinoshita does teach that the first phosphor and the second phosphor are sintered and bonded through an alkaline earth fluoride material (para [0100]). In an alternate embodiment the intermediate bonding portion is an adhesive resin (para [0037]).
Therefore, the 103 rejection of claims 1-4, 9, 12-15, 17, 19, 21, 22 and 26 as obvious over Kinoshita stands. 
The 103 rejection of claims 5 and 8 as obvious over Kinoshita is moot because the claims have been canceled. 

Applicant’s arguments, see page 8, filed 6/28/22, with respect to the double patenting rejections have been fully considered and are persuasive.  None of the conflicting claims recite both a bonding material between the first and second phosphors and air gaps in the sintered body as required by the newly amended claims. 
Therefore, the obviousness double patenting rejections of claims 1-4, 6, 9-15, 17-19, 21 and 26 as obvious over the claims of the patents and applications listed below have been withdrawn. 
The obviousness double patenting rejections of claims 5 and 8 as obvious over the claims of the patents and applications listed below are moot because the claims have been canceled. 
U.S. Patent or Application No.
Instant claims
Conflicting claims 
10669479 B2
1-4,6,9-15,17,18,21,26
1,3-8,13,14,16,17,20
11028988 B2
1-3,6,9,10,12-15,17,19,21, 26
1-3,6-9,13,14,17
10364963 B2
1-4,6,9,10,12-15,17,19,21,26
1-12,15,16
17/278764
1-3,6,12-15,17,19,21,26
1-12,16,17
16/483401
1-4,6,9,10,12-15,17,19,21,26
1-7,12,13
16/639647
1-4,6,9,10,12-15,17,19,21,26
1-9


Allowable Subject Matter
Claims 6, 10, 11 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Kinoshita, does not teach or suggest a wavelength converter consisting of the first and second phosphor or consisting of garnet compounds.  Kinoshita also teaches phosphor sizes of 500 nm or less, which is substantially smaller than the instantly claimed range of 1 to 100 µm and teaches a wavelength converter that is not translucent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734